Citation Nr: 1528240	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral eye disorder, to include pinguecula and pterygium.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for tension headaches.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1999 to November 2003 and from July 2006 to October 2007.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for tension headaches and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degenerative disc disease, lumbar spine arthritis, S1 spina bifida occulta, and right-sided partial sacralization of L5 anatomical variant.

2.  Symptoms of the currently diagnosed low back disabilities have been continuous since service.

3.  The Veteran's bilateral eye disabilities of pinguecula and pterygium had their onset in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for low back disabilities have been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral eye disabilities of pinguecula and pterygium have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  The Board grants service connection for low back and bilateral eye disorders constituting a full grant of the benefit sought on appeal with respect to these issues, and is remanding the issues of service connection for tension headaches and a right knee disorder; therefore, no discussion of VA's duties to notify and to assist is necessary.   

Service Connection Laws and Regulations 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).   

In this case, the Veteran has been diagnosed with arthritis of the lumbar spine (see November 2012 VA examination report).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply with respect to this issue.  With respect to service connection for a bilateral eye disorder, neither pinguecula nor pterygium is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply with respect to this issue.  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

Service Connection for a Low Back Disorder

The Veteran essentially contends that, during her second period of active service, she lifted a lot of heavy equipment and experienced severe back pain, limitation of motion, and muscle spasms during service.  See June 2009 notice of disagreement.  The Veteran contends that her back disorder has continued to deteriorate since service separation.

The evidence of record demonstrates that the Veteran has current diagnosed low back disabilities.  A January 2008 private treatment record notes that x-rays revealed mild degenerative disc disease at L5-S1.  An April 2008 VA treatment record notes that the Veteran reported low back pain with x-rays revealing S1 spina bifida occulta and right-sided partial sacralization of L5 anatomical variant.  A January 2011 MRI report notes mild degenerative changes of the spine with minimal spondylosis and mild hypertrophic changes of the facet joints.  The November 2012 VA examination report notes arthritis of the lumbar spine.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service symptoms of back pain.  At an April 2008 VA examination, the Veteran reported low back pain during service that she treated with Motrin.  In the June 2009 notice of disagreement, the Veteran reported severe back pain, limitation of motion, and muscle spasms caused by lifting heavy equipment during her second period of active service.  See also June 2008 VA treatment record (Veteran attributes low back pain to heavy lifting during service).  The Board finds the Veteran's account of low back pain to be credible and consistent with the places, types, and circumstances of her service.  38 U.S.C.A.	 § 1154(a) (West 2014).  Based on the above, the Board finds that the Veteran has credibly reported low back symptoms in service because the statements are internally consistent and consistent with the other evidence of record.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of the Veteran's low back disabilities have been continuous since service.  Although the Veteran was not specifically diagnosed with a low back disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  The evidence of record demonstrates in-service symptoms of low back pain and the Veteran has consistently reported continued low back pain since service separation.  See e.g., June 2008 VA treatment record, June 2009 notice of disagreement.

Throughout the course of this appeal, the Veteran has consistently contended that symptoms of a low back disorder began during service and continued to worsen since service separation.  A June 2008 VA treatment record notes that the Veteran reported low back pain since the previous year.  The Board finds that the Veteran has provided credible statements and testimony as well as accurate lay histories provided to medical personnel that her symptoms of low back pain have been continuous since service.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of the veteran's condition).  Further, an April 2008 VA treatment record notes that the Veteran's low back pain is most likely secondary to overuse and carriage of heavy backpacks while on active duty.

The Board finds that the Veteran's reports of low back symptomatology since service separation, in the context of the demonstrated in-service low back symptoms, current diagnoses, and April 2008 VA treatment record, are sufficient to place in equipoise the question of whether the current low back disabilities were incurred in service.  Additionally, post-service treatment records demonstrate that the Veteran's low back disorder continued to worsen after service separation.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service low back symptoms, presumptive service connection for the low back disabilities is warranted under 38 C.F.R.	 § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.    

Service Connection for Bilateral Eye Disorders

The Veteran essentially contends that she developed pinguecula in her left eye during service in 2000 that has continued to worsen.  She contends the pinguecula has also developed in her right eye.  See February 2008 claim.

First the evidence demonstrates that the Veteran has current diagnosed bilateral eye disabilities of pinguecula and pterygium.  An April 2008 VA eye examination report notes diagnoses of emmetropia, right eye pinguecula asymptomatic, and left eye pterygium.  

Next, the evidence of record demonstrates that the Veteran was treated in service for left eye pinguecula.  October to November 2000 service treatment records note that the Veteran was treated for left eye pinguecula.  A September 2003 service separation physical report (from the Veteran's first period of active service) notes that the Veteran's eye was clinically abnormal with pinguecula nasal left eye that was stable (the Veteran also endorsed the presence of this eye disorder on an associated report of medical history). 

Pinguecula is "a yellowish spot of proliferation on the bulbar conjunctiva near the sclerocorneal junction, usually on the nasal side."  Dorland's Illustrated Medical Dictionary 1469 (31st ed. 2007).  Pterygium is an "abnormal triangular fold of membrane in the interpalpebral fissure, extending from the conjunctiva to the cornea."  Id.at 1574.  Pinguecula and pterygium are similar in that they are benign growths of the conjunctiva that can result from chronic actinic irritation and typically appear adjacent to the cornea.  The Merck Manual, Professional Version, Pinguecula and Pterygium.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed bilateral eye disabilities had their onset in service.  The Veteran has made credible and consistent statements that symptoms of the bilateral eye disabilities had their onset in service (in the left eye), which continued to worsen and spread to the right eye.  See February 2008 claim.  A growth in the eye, whether it be Pinguecula or Pterygium, is subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran is competent to report that her left eye pinguecula continued after service separation and that she developed the same symptoms in her right eye because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).    

The finding of in-service onset is supported by the other evidence of record, specifically, 2000 service treatment records and the April 2008 VA examination report noting the same diagnoses as in service, bilaterally.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease).  As such, resolving reasonable doubt in favor of the Veteran, service connection for bilateral eye disabilities of pinguecula and pterygium is warranted.  38 U.S.C.A.	 § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative disc disease, lumbar spine arthritis, S1 spina bifida occulta, and right-sided partial sacralization of L5 anatomical variant is granted.

Service connection for bilateral eye disabilities of pinguecula and pterygium is granted.



REMAND

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R.		 § 3.317(a)(1) (2014).  

The DD Form 214 reflects that the Veteran served in Southwest Asia from October 2006 to September 2007; therefore, she is a Persian Gulf veteran as defined by 38 C.F.R. § 3.317.    

A November 2012 VA examination report notes that, while the Veteran reported headaches, she did not have a diagnosed headache disability.  Further, while the November 2012 VA examiner "diagnosed" the Veteran with right knee "sprain," the Board finds that this is a reflection of the Veteran's reported right knee pain and not a diagnosed or identifiable underlying disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

However, as noted above, because the Veteran is a Persian Gulf veteran, the provisions of 38 C.F.R. § 3.117 apply.  Signs or symptoms that may be manifestations of undiagnosed illness include headache and joint pain.  38 C.F.R. § 3.317(b).  In a September 2010 substantive appeal (on a VA Form 9), the Veteran reported that she continued to receive medical treatment at the San Juan VA Medical Center (VAMC) and asked that these records be obtained.  In a November 2011 written statement, the Veteran reported that she continued to receive medical treatment at the Mayaguez outpatient clinic (OPC) and asked that these records be obtained.  As these VA treatment records could contain additional symptoms of an undiagnosed illness or diagnoses for the currently undiagnosed headache and right knee disorders, the AOJ should attempt to obtain any outstanding VA treatment records with respect to treatment for headaches and a right knee disorder.

Additionally, an April 2008 private treatment record associated with the claims file has not yet been translated into English.

Accordingly, the issues of service connection for tension headaches and a right knee disorder are REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to headaches and a right knee disorder, specifically from the San Juan VAMC and Mayaguez OPC dated after July 2010.

2.  The AOJ should translate any untranslated documents into English, specifically the April 2008 private treatment record.

3.  Upon review of any evidence obtained, undertake any additional development deemed necessary, including the procurement of a VA examination and/or opinion.

4.  Then, readjudicate the issues on appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


